MEMORANDUM **
Manuel De Jesus Zamarron-Ruiz appeals from the 70-month sentence imposed following his guilty-plea conviction for importing cocaine, in violation of 21 U.S.C. §§ 952(a) and 960(a)(1), and possessing cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Zamarron-Ruiz contends that the district court erred when it failed to apply a minor role adjustment, pursuant to U.S.S.G. § 3B1.2(b), to his offense level calculation. The district court did not clearly err. See United States v. Murillo, 255 F.3d 1169, 1179 (9th Cir.2001), overruled in part on other grounds; United States v. Lui, 941 F.2d 844, 849 (9th Cir.1991).
Zamarron-Ruiz also contends that the district court improperly presumed that a guidelines sentence was reasonable, the district court failed to consider some of the 18 U.S.C. § 3553(a) sentencing factors, and that his sentence is unreasonable. We review these contentions for reasonable*433ness. The district court did not procedurally err and the sentence is not substantively unreasonable. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.